Citation Nr: 1432191	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  13-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2012 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  By this rating action, the RO denied entitlement to service connection for a low back condition, due to being shot in the low back, and for neuropathy as secondary to the low back condition. 

Although the first page of the September 2012 RO rating decision (the narrative) only listed the issue as service connection for shot in the low back, the second page, or code sheet, listed the issues as low back condition due to being shot in the back, shot in the low back, and neuropathy as secondary to the low back condition. Further, the Veteran's notice of disagreement and the subsequent supplemental statement of the case (SSOC) issued in May 2013, clarified that the issues on appeal were entitlement to service connection for a low back condition, to include as due to a shot in the back, and for neuropathy of the bilateral lower extremities. 

In January 2014, the Board remanded the Veteran's appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that a low back disorder is related to an in-service gunshot wound during military service, or to any other incident of service; nor, is there evidence of arthritis of the low back manifested to a compensable degree within one year of service discharge in March 1946.  

2.  The competent and probative medical evidence of record reflects that the Veteran's neuropathy of the bilateral lower extremities did not have its onset during military service and is not otherwise etiologically related thereto. 

3.  There is no service-connected low back disability to which current complaints of neuropathy of the bilateral lower extremities may be attributed.


CONCLUSIONS OF LAW

1  A low back disorder was not incurred in or aggravated by military service and arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2013).

2.  Neuropathy of the bilateral lower extremities was not incurred in or aggravated by military service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, issued in September 2011 and February 2012, of the criteria for establishing service connection for neuropathy and low back disabilities on direct, presumptive, and secondary bases, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran of the Dingess elements.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the service connection claims decided herein and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In December 2011, the National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records (STRs) were unavailable because they were "fire-related" and that no STRs had been recovered from the fire.  The NPRC furnished a Surgeon General's Office record of the Veteran's April 1944 hospitalization at Camp Phillips, Kansas.  On NA Form 13055, completed by the Veteran in September 2011, he reported that he had "self treated" after he was shot in the back in service.  Thereafter, in July 2012 and in May 2013, the RO made formal findings of the unavailability of STRs, and the Veteran was advised of the same.  A VA Memorandum to the file, dated in mid-May 2013, reflects that the Veteran did not have any copies of his STRs.  It was requested that his appeal be adjudicated based on the evidence of record.  

Additionally, as discussed above, pursuant to the Board's January 2014  remand directives, VA examined the Veteran in April 2014 to determine the etiology of any currently present low back disability.  If the examiner determined that the Veteran's low back disability was etiologically related to military service, then he or she was requested to provide an opinion as to the secondary claim for service connection for neuropathy of the bilateral lower extremities.  A copy of the April 2014 VA examination report has been uploaded to the Veteran's Benefits Management System electronic claims file.  The VA examiner reviewed the claims file, physically examined the Veteran's spine, considered the Veteran's lay history, and rendered an appropriate opinion based on the questions presented to him by the Board in its January 2014 remand directives.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements regarding what he believes is the relationship between his low back disability and military service, and provides a complete rationale for the opinion stated which is supported by the evidence of record.  Thus, the Board finds the April 2014 VA examination report is adequate for VA adjudication purposes of the service connection claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for a low back disability and neuropathy of the bilateral lower extremities, to include on a secondary basis. 

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and neuropathy as an organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and neuropathy are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the Veteran's claims for service connection for a low back disorder and neuropathy of the bilateral lower extremities. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Analysis

The Veteran seeks service connection for a low back disability and neuropathy of the bilateral lower extremities as secondary thereto.  The Veteran contends that his current low back disability is the result of having been shot in the back during a training exercise with live rounds in March/April 1943.  He also contends that his bilateral peripheral neuropathy of the lower extremities is secondary to his current low back disorder.

Low Back Disability 

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for a low back disability because the evidence is against a relationship between the Veteran's diagnosed degenerative arthritis of the spine, intervertebral disc syndrome (IVDS) and spinal stenosis and his period of military service, to include an in-service gunshot wound.  

As to Hickson element number one (1), evidence of a current disability, there is more than ample evidence that the Veteran currently has a low back disability.  The Veteran has been diagnosed as having degenerative arthritis of the spine, IVDS and spinal stenosis.  (See April 2014 VA spine examination report).  

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's STRs are unavailable as a result of a fire at the NPRC. In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The NPRC furnished a Surgeon General's Office hospitalization report of the Veteran at Camp Phillips, Kansas, in April 1944.  This record shows that the Veteran was hospitalized for bursitis and psychoneurosis, not a gunshot wound to the back.  The Veteran has maintained, however, that he "self treated" his gunshot wound to the back. (See NA Form 13055, completed by the Veteran in September 2011).  

The Veteran's DD 214 (Armed Forces of the United States Report of Transfer or Discharge) reflects that he was a medical technician instructor.  It according stands to reason that he would have the training and knowledge to "self treat" a wound.  The Veteran is competent to report that he was shot in the lower back during a training exercise.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  In this case, the Veteran is competent to report he was shot in the lower back during a training exercise.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reservations in finding the Veteran's reported history to be credible.  However, and as will be explained below, it will resolve reasonable doubt in his favor and find that he sustained a gunshot wound to the lower back during military service. 

The Board notes that an April 2014 VA examiner specifically concluded, after a physical evaluation of the Veteran, that the Veteran's history of trauma to his back while on active duty (reported as a gunshot wound) was not supported on physical exam findings and tests.  The VA examiner noted that there was no evidence on radiographs of shrapnel or bullet and no scars on the back other than from surgery (spinal stenosis surgery in 2008).  At that time, the Veteran described having self-treated a wound to his back as a medic with compression and bandages and that he did not seek medical attention.  The VA examiner concluded that the type of wound described by the Veteran was not consistent with trauma from a gunshot.  (See April 2014 VA spine examination report).  

In contrast to the April 2014 VA examiner's findings is a May 2012 report, prepared by Dr. L. R.  Dr. L. R. opined that the Veteran's back condition was "a service related [c]ondition due to a gunshot wound."  Dr. L. R. noted that there did not "appear to be any other injury to the lower back other than that caused by the bullet."  Dr. L. R based his opinion on the Veteran's history, but also on X-ray and magnetic resonance imaging scan (the exact reports were not provided), presumably of the lumbar spine.  (See May 2012 report, prepared by Dr. L. R.).  In view of the conflicting VA and private medical evidence of record, the Veteran's report of having self-treated his gunshot wound to the back and his military occupational specialty as a medical technician instructor, the Board will resolve reasonable doubt in his favor and find that the Veteran sustained a gunshot wound to the low back during military service.  Thus, Hickson element number two (2), evidence of an in-service injury has been met.  

With respect to Hickson element (3), nexus or relationship, there are private and VA examiners' opinions that are supportive of and against the claim for service connection for a low back disability.  In support of the Veteran's claim for service connection for a low back disability is Dr. L. R.'s May 2012 report, the contents of which are discussed in the preceding paragraph.  

Evidence against the claim includes an April 2014 VA examiner's opinion that the Veteran's low back disability(ies) were less likely than (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness (i.e., claimed gunshot wound to the low back).  The VA examiner opined that the Veteran's current spine condition was not secondary to a gunshot wound, but to degenerative changes/processes in the spine that developed following active military service.  The VA examiner's rationale was that there is no evidence on radiographs of shrapnel or bullet and no scars on the back other than from surgery (spinal stenosis surgery in 2008).  The VA examiner related that the Veteran's degenerative changes were found at all levels of the spine in addition to the area the Veteran reports as the gunshot wound injury.  

The April 2014 VA examiner further indicated that in reviewing the Veteran's current medical records, he had extensive degenerative joint disease in multiple joints that were consistent with a gentleman of his advanced age (Veteran is 90 years of age) who worked in labor types of employment (the Veteran gave a history of having been employed in the construction industry post-service).  In addition, the VA examiner also indicated that the Veteran gave a history of injuries and falls (several years following active duty which ended more than sixty years ago) that would have contributed to his current back condition and pain.  Overall, the VA examiner opined that the type of wound described by the Veteran was not consistent with trauma from a gunshot and is not consistent with a significant enough trauma to support a traumatic arthritis condition of the spine.  

The Board finds the April 2014 VA examiner's opinion to be of more probative value than Dr. L. R.'s May 2012 opinion.  While both examiner's based their opinions on x-ray interpretations of the lumbar spine and, in Dr. L. R.'s case, a magnetic resonance imaging scan, the VA examiner also discussed the clinical significance of degenerative joint disease changes that were consistent with the Veteran's advanced age and post-service employment in construction, as well as his own reported history of having sustained several injuries and falls after service discharge several decades previously that would have contributed to his back condition.  Dr. L. R. related that the Veteran had not sustained any other injury to his back other than the in-service "bullet."  This is in direct conflict with the Veteran's reported history to the April 2014 VA examiner that he had been involved in several injuries and falls post-service.  Thus, Dr. L. R.'s opinion is based on an inaccurate history.  Furthermore, the April 2014 VA examiner's opinion is supported by the other evidence of record, namely a March 2012 VA treatment report reflecting that the Veteran's low back pain was secondary to secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, as well as peripheral neuropathy.  The VA examiner, as opposed to Dr. L. R., provided a rationale for his respective opinion based, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, for these reasons, the Board finds the April 2014 VA examiner's opinion to be of higher probative value than that Dr. L. R.'s May 2012 opinion with regards to the question of medical nexus of the Veteran's low back disability to a gunshot wound in service. 

In addition, as there is no evidence of any arthritis of the low back manifested to a compensable degree within a year of the Veteran's discharge from active military service in March 1946, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and service.  Walker, supra.  As to any statements that the Veteran might proffer as to having had low back pain since service discharge in March 1946, the Board finds not to be credible, as explained below.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as low back and bilateral leg pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds the Veteran's reported history of low back symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While service treatment records are absent, an April 1944 hospitalization report reflects that the Veteran sought treatment for unrelated disabilities.  If the Veteran had been experiencing low back pain since the March/April 1943 in-service gunshot wound to the low back, as he has alleged, it would be incredible that he would have made no mention of his low back having been injured and, specifically, if the low back pain had been chronic since the time of gunshot wound.  The initial post-service evidence of any subjective complaints of any low back pain was not until decades after service discharge, when he presented to a VA clinic in January 2011 and gave a history of having had low back pain with spinal stenosis and lumbar laminectomy in 2008.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of low back symptomatology since service discharge to lack credibility.

Bilateral Neuropathy of the Lower Extremities

With respect to the claim for service connection for bilateral neuropathy of the lower extremities, the Veteran maintains that it is secondary to his low back disability.  

Inasmuch as the Board has already denied service connection for low back disability in the preceding analysis, service connection for this disability has not been established.  Thus, a threshold legal requirement for establishing secondary service connection for bilateral neuropathy of the lower extremities is not met. Accordingly, the claim of service connection for bilateral neuropathy of the lower extremities secondary to low back disability must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994). 

The Board further notes that there is no competent medical evidence that otherwise relates the etiology of the Veteran's bilateral neuropathy of the lower extremities directly to his period of active military service.  A May 2010 private treatment report reflects that the etiology of the Veteran's small fiber polyneuropathy was unclear.  The Veteran was suspected to have been pre-diabetic.  VA treatment reports, dated in March 2012 and March 2013, reflect that the Veteran had had bilateral nondiabetic neuropathy for many years, and that he had peripheral neuropathy, but no diabetes, respectively.  Overall, there is no competent medical evidence that relates the Veteran's bilateral neuropathy of the lower extremities to the in-service gunshot wound.  Peripheral neuropathy within one year of service discharge has also not been demonstrated.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for neuropathy of the bilateral lower extremities, to include as secondary to low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additional Considerations

Consideration is also given to the Veteran's assertion that his current low back disability is related to the in-service gunshot wound and that his bilateral neuropathy of the lower extremities is secondary to his low back disability. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, low back disability and neuropathy of the bilateral lower extremities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A low back disability and neuropathy of the bilateral lower extremities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the low back and legs and other specific tests (e.g., x-rays) are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report low back and bilateral leg pain.  However, there is no indication that the Veteran is competent to etiologically link his diagnosed low back disabilities to his period of military service or his neuropathy of the bilateral lower extremities to the diagnosed low back disabilities.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spine and neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connections for a low back disability and neuropathy of the bilateral lower extremities, claimed as secondary to the low back disability, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The appeal is denied.


ORDER

Service connection for a low back disability is denied. 

Service connection for neuropathy of the bilateral lower extremities, claimed as secondary to the low back disability, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


